1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     MARK STRADLEY,                                       Case No. 2:19-cv-01748-GMN-DJA
4                                           Plaintiff                    ORDER
5            v.
6     J. DZURENDA, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On October 9, 2019, this Court ordered Plaintiff to file a fully complete application

11   to proceed in forma pauperis or pay the full $400 filing fee for a civil action within thirty

12   (30) days from the date of that order. (ECF No. 3 at 2). On November 1, 2019, Plaintiff

13   filed a motion for an extension of time to file a fully complete application to proceed in

14   forma pauperis because he had not received his financial certificate and inmate account

15   statement from the NDOC yet. (ECF No. 4 at 2). On November 5, 2019, this Court

16   granted Plaintiff until December 9, 2019 to file a fully complete application to proceed in

17   forma pauperis. (ECF No. 5). On December 5, 2019, Plaintiff filed a second motion for

18   an extension of time because he has still not received his financial certificate and inmate

19   account statement from the NDOC. (ECF No. 6). The Court now grants Plaintiff’s second

20   motion for an extension of time. Plaintiff shall file a fully complete application to proceed

21   in forma pauperis and attach both an inmate account statement for the past six months

22   and a properly executed financial certificate on this Court’s approved form, or pay the full

23   $400 filing fee on or before Friday, January 24, 2020.

24   II.    CONCLUSION

25          For the foregoing reasons, IT IS ORDERED that the Plaintiff’s second motion for

26   extension of time (ECF No. 6) is GRANTED.

27          IT IS FURTHER ORDERED that on or before Friday, January 24, 2020, Plaintiff

28   shall either: (1) file a fully complete application to proceed in forma pauperis, on the
1    correct form with complete financial attachments, including both a financial certificate and
2    inmate account statement, in compliance with 28 U.S.C. § 1915(a); or (2) pay the full
3    $400 fee for filing a civil action (which includes the $350 filing fee and the $50
4    administrative fee).
5           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
6    dismissal of this action may result.
7                      9th day of December, 2019.
            DATED this ___
8
9                                              UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
